Citation Nr: 1115097	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty for training from September 1988 to October 1988 and on active duty from January 1997 to March 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

In the present case, the evidence suggests the presence of a congenital back defect that pre-existed the appellant's entrance into service.  Service treatment records (STRs) from the appellant's first period of service from September 1988 to October 1988 are negative for complaints or findings of a back disability.  The appellant was discharged from service because she did not meet procurement medical fitness standards.  STRs from the appellant's second period of service from January 1997 to March 1997 note that she was seen in February 1997 with complaints of a postural deformity with numbness and weakness in the right lower extremity for two weeks.  She reported a history of round back deformity for which she had never sought care.  She complained that carrying her rucksack and duffle bag caused pain.  The assessment was Scheuermann's kyphosis.  An MRI study revealed the suggestion of mild left paracentral disc herniation and possible neural impingement at L5-S1.  At the Medical Board's recommendation, the appellant was discharged from service for a condition which existed prior to service.

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2010).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).



Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).


As discussed above, the appellant's STRs show that she was observed for back pain with numbness and weakness in the right lower extremity during her second period of service.  Private post-service medical evidence shows that she was seen in 2004 with complaints of insidious onset of back pain after a 36 hour drive.  An MRI revealed L5-S1 disc protrusion.  She underwent several back surgeries.  The appellant has submitted competent lay statements indicating that she fell while running on ice during her second period of service and injured her back.  Her husband and a friend submitted competent lay statements that she called them to complain of pain after she slipped on ice during a training event.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this regard, the Board notes that the appellant is competent to report observations of pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

The appellant has not been provided a VA examination in conjunction with her claim for service connection a back disability, and there is no etiology opinion of record that is adequate for adjudication purposes.  It is the judgment of the Board that such an examination, one that takes into account the appellant's entire history, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Prior to the examination, all available, outstanding treatment records should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the appellant and obtain the names and addresses of all medical care providers who have treated her for her back disability since her discharge from service in 1997.  After the appellant has signed the appropriate releases, the RO or the AMC should secure copies of the complete records of treatment or evaluation from all sources the appellant identifies.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of her current back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.

All indicated tests and studies are to be performed, and a comprehensive pre-service recreational, educational, occupational and medical history is to be obtained.  After examining the appellant and reviewing the medical evidence in the appellant's entire claims folder, the examiner should:

(a) Identify any and all back abnormalities that have been present during the pendency of this claim.  For each such abnormality, the examiner should state whether it represents a congenital defect, a disease, or an injury.  

(b) For each identified disease or injury, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the condition was present during the Veteran's second period of service and if so whether the condition clearly and unmistakably existed prior to the Veteran's second period of service and clearly and unmistakably underwent no chronic increase in severity as a result of the second period of service.

(c) For each identified disease or injury that was not present during the Veteran's second period of service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disease or injury is etiologically to the Veteran's second period of service.

The rationale for all opinions expressed must also be provided.

3.  The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


